            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 1 of 13




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     GEORGE JOHNSON,                                  CASE NO. C14-5579 BHS
 8
                             Plaintiff,               ORDER GRANTING IN PART
 9          v.                                        AND DENYING IN PART
                                                      DEFENDANTS’ MOTION FOR
10   CAMERON WALL and JAMES                           JUDGMENT ON THE PLEADINGS
     DANIELS,
11
                             Defendants.
12

13
            This matter comes before the Court on Defendants Cameron Wall and James
14
     Daniels’s motion for judgment on the pleadings. Dkt. 196. The Court has considered the
15
     pleadings filed in support of and in opposition to the motion and the remainder of the file
16
     and hereby grants in part and denies in part the motion for the reasons stated herein.
17
             I.   PROCEDURAL HISTORY AND FACTUAL BACKGROUND
18          On December 17, 2013, Internal Revenue Service Special Agents served a search
19   warrant at 81-year-old June Greiner’s home. Dkt. 99, ⁋ 3.3. Greiner alleged that she was
20   drinking coffee and reading the newspaper at her kitchen table when she heard a crashing
21   noise at her front door, as though someone had thrown a large, heavy rock against it. Id.
22

23
     ORDER - 1
24
            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 2 of 13




 1   When she went to investigate, she saw several large men “huddled around the front door

 2   as though they were trying to break in.” Id. ⁋ 3.4. Believing herself to be the victim of a

 3   home invasion robbery, Greiner went to call the police. Id. She alleged the agents did not

 4   announce themselves before breaking down her door and forcibly entering her home and

 5   that Defendant Wall grabbed the phone from her hand before informing her they were

 6   law enforcement. Id. ⁋ 3.5. Grenier asserted that she suffered from post-traumatic stress

 7   disorder among other harms as a result of the experience. Id. ⁋⁋ 7.1–7.5.

 8          Greiner filed suit on July 17, 2014. Dkt. 1. Her claims included violation of her

 9   Fourth Amendment rights, for which she sought economic, noneconomic, and punitive

10   damages pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

11   403 U.S. 388 (1971). Following two years of litigation, the Court dismissed all her

12   claims. Dkts. 119, 128.1 Greiner appealed. Dkt. 130. On February 7, 2019, the Ninth

13   Circuit vacated and remanded for further proceedings, holding that Greiner demonstrated

14   a triable issue of material fact as to whether the agents complied with 18 U.S.C. § 3109’s

15   requirement that they knock and announce their presence. Dkt. 139. Greiner then

16   dismissed her claims against some Defendants, leaving only Defendants Wall and

17   Daniels. Dkt. 168.

18          On May 11, 2020, shortly before the case was set for trial, Greiner passed away

19   from causes unrelated to her claim. Dkt. 190. Her son and personal representative of her

20

21
            1
             On August 31, 2020, this case was reassigned from Judge Ronald B. Leighton to the
22   undersigned following Judge Leighton’s retirement from the federal bench. Dkt. 191.

23
     ORDER - 2
24
            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 3 of 13




 1   estate, George Johnson, was substituted as Plaintiff under Fed. R. Civ. P. 25. Dkts. 190,

 2   192, 194.

 3          On December 17, 2020, Defendants moved to dismiss, asserting that Greiner’s

 4   claims for damages abated upon her death. Dkt. 196. On January 4, 2021, Plaintiff

 5   responded. Dkt. 197. On January 8, 2021, Defendants replied. Dkt. 198.

 6                                      II. DISCUSSION

 7   A.     Fed. R. Civ. P. 12(c)

 8          “After the pleadings are closed – but early enough not to delay trial – a party may

 9   move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). The pleadings are closed for

10   purposes of Rule 12(c) once a complaint and answer have been filed. Doe v. United

11   States, 419 F.3d 1058 (9th Cir. 2005). “Analysis under Rule 12(c) is ‘substantially

12   identical’ to analysis under Rule 12(b)(6) because, under both rules, a court must

13   determine whether the facts alleged in the complaint, taken as true, entitle the plaintiff to

14   a legal remedy.” Pit River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147, 1155 (9th Cir.

15   2015) (quoting Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012)).

16          Motions to dismiss brought under Rule 12(b)(6) of the Federal Rules of Civil

17   Procedure may be based on either the lack of a cognizable legal theory or the absence of

18   sufficient facts alleged under such a theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d

19   696, 699 (9th Cir. 1990). Material allegations are taken as admitted and the complaint is

20   construed in the plaintiff’s favor. Keniston v. Roberts, 717 F.2d 1295, 1301 (9th Cir.

21   1983). To survive a motion to dismiss, the complaint does not require detailed factual

22   allegations but must provide the grounds for entitlement to relief and not merely a

23
     ORDER - 3
24
                Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 4 of 13




 1   “formulaic recitation” of the elements of a cause of action. Bell Atl. Corp. v. Twombly,

 2   550 U.S. 544, 555 (2007). Plaintiffs must allege “enough facts to state a claim to relief

 3   that is plausible on its face.” Id. at 570.

 4   B.     Analysis

 5          The parties dispute whether Greiner’s Bivens claim abated upon her death. They

 6   further dispute whether, if her claim for compensatory damages remains viable, her claim

 7   for punitive damages nonetheless abated.

 8          “Bivens established that the victims of a constitutional violation by a federal agent

 9   have a right to recover damages against the official in federal court despite the absence of

10   any statute conferring such a right.” Carlson v. Green, 446 U.S. 14, 18 (1980). In

11   Carlson, the Supreme Court considered whether a Bivens cause of action survived the

12   death of the plaintiff when the death was caused by the alleged violation. Id. at 16–17.

13   Specifically, the Supreme Court considered whether a plaintiff bringing suit on behalf of

14   her deceased son’s estate, alleging that he suffered injury resulting in death caused by

15   federal prison officials’ violation of his due process, equal protection, and Eighth

16   Amendment rights, could sue under Bivens rather than the Federal Tort Claims Act and

17   whether survival of the cause of action was governed by federal common law or state

18   statute.

19          First, the Supreme Court held that the FTCA did not displace Bivens. Id. at 19–20.

20   Part of its reasoning included four factors “each suggesting that the Bivens remedy is

21   more effective than the FTCA remedy, also support our conclusion that Congress did not

22   intend to limit respondent to an FTCA action.” Id. at 20–21. These factors included that

23
     ORDER - 4
24
             Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 5 of 13




 1   “the Bivens remedy, in addition to compensating victims, serves a deterrent purpose.” Id.

 2   at 21 (citing Butz v. Economou, 438 U.S. 478, 505 (1978) (footnote omitted)). “Because

 3   the Bivens remedy is recoverable against individuals, it is a more effective deterrent that

 4   the FTCA remedy against the United States.” Id. at 21. Additionally, the availability of

 5   punitive damages, “‘a particular remedial mechanism normally available in the federal

 6   courts,’” made a Bivens action a more effective deterrent than one under the FTCA. Id. at

 7   22 (quoting Bivens, 403 U.S. at 397).

 8          Second, the Supreme Court adopted the Seventh Circuit’s reasoning in concluding

 9   that a uniform federal rule of survivorship was required to redress the constitutional

10   deprivation and prevent repetition: “‘we hold that whenever the relevant state survival

11   statute would abate a Bivens-type action brought against defendants whose conduct

12   results in death, the federal common law allows survival of the action.’” Id. at 23–24

13   (quoting Green v. Carlson, 581 F.2d 669, 674–75 (7th Cir. 1978)). It distinguished

14   Robertson v. Wegmann, 436 U.S. 584 (1978), which held that a § 1983 action could abate

15   under state survivorship law because that plaintiff’s death was not caused by the

16   constitutional violation. Carlson, 446 U.S. at 23–24. It explained that the incorporation of

17   state survivorship laws in Robertson followed 42 U.S.C. § 1988’s requirement that

18   § 1983 actions be governed by common law as modified by state law in the court of

19   jurisdiction to the extent consistent with federal law. Id. at 24 n.11 It noted, however, that

20   § 1988 did not apply to Bivens and should not be applied even by analogy because

21   “Bivens defendants are federal officials brought into federal court for violating the

22   Federal Constitution. No state interests are implicated by applying purely federal law to

23
     ORDER - 5
24
            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 6 of 13




 1   them.” Id. The Supreme Court also commented that “as to other survivorship questions

 2   that may arise in Bivens actions, it may be that the federal law should choose to

 3   incorporate state rules as a matter of convenience. We leave such questions for another

 4   day.” Id. However, as to cases where the violation caused the death of the plaintiff, it was

 5   critical that the claim survive to promote the goals of Bivens actions. Id. at 25 & n.12.

 6          Considering which claims survive the death of a plaintiff, the Ninth Circuit

 7   explained in Wheeler v. City of Santa Clara that “under federal common law, federal

 8   claims typically survive a decedent’s death if they are remedial in nature and not penal.”

 9   894 F.3d 1046, 1056–57 (9th Cir. 2018) (citing, among others, Ex parte Schreiber, 110

10   U.S. 76, 80 (1884); Lopez v. Regents of Univ. of Cal., 5 F. Supp. 3d 1106, 1119–20 (N.D.

11   Cal. 2013) (“Claims for non-economic compensatory damages in the form of pain and

12   suffering, emotional distress, and the like, are not punitive and therefore survived

13   [plaintiff]’s death.”)). Specifically, it evaluated claims brought under the Americans with

14   Disabilities Act and the Rehabilitation Act and concluded that the claims survived

15   because they “are remedial: the goals of both acts were to promote the rights of disabled

16   individuals and to provide compensation when they experienced discrimination.” Id. at

17   1057 (citing 42 U.S.C. § 12101; 29 U.S.C. § 701).

18          In light of these precedents, the parties agree that the Supreme Court has left open

19   whether a Bivens claim survives when the alleged violation did not cause the original

20   plaintiff’s death. Dkt. 197 at 7; Dkt. 198 at 1. They agree that the federal common law

21   survivorship rule may be appropriately applied to Greiner’s claims. Dkt. 197 at 8 & n.6, 9

22   (asserting Plaintiff’s claim for compensatory damages survives under either Washington

23
     ORDER - 6
24
             Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 7 of 13




 1   survivorship or federal common law; conceding punitive damages not available in

 2   Washington unless specifically authorized by statute so issue turns on federal law); Dkt.

 3   198 at 1; see also Brunoehler v. Tarwater, No. CV 15-688-DMG (JEMx), 2020 WL

 4   4352790, at *1–2 (C.D. Cal. Jan. 31, 2020) (applying federal common law to survival of

 5   Bivens claims following unrelated death). Moreover, they both contend that Wheeler’s

 6   remedial versus punitive frame supports their position. Dkt. 197 at 7 (citing Wheeler, 894

 7   F.3d at 1057);2 Dkt. 198 at 1. Therefore, the Court will consider the compensatory

 8   damages claims followed by the punitive damages claim under these standards.

 9          1.      Compensatory Damages

10          In essence, Defendants’ position is that Bivens damages serve a deterrent purpose,

11   deterrence is penal, and thus a claim for Bivens damages should not survive the unrelated

12   death of the original plaintiff. Plaintiff counters that Bivens damages are both remedial

13   and deterrent and should thus survive.

14          The parties identify three cases addressing these issues more or less directly. First,

15   they agree that only the Sixth Circuit in Haggard v. Stevens, 683 F.3d 714, 716 (6th Cir.

16   2012), has considered whether a Bivens claims survives the casually unrelated death of a

17   party. However, Haggard considered the defendant’s death. Plaintiff argues it is thus

18   inapposite, Dkt. 197 at 8 & n.5, while Defendants emphasize that in applying state law

19

20          2
               Plaintiff notes that some district courts have found that abating punitive damages on the
     rationale that a deceased defendant is beyond punishment does not require abating punitive
21   remedies when the original plaintiff dies during litigation. Dkt. 197 at 7 n.4. However, Plaintiff
     premises his response on the assumption that Wheeler’s remedial versus punitive test governs,
22   see id. at 9, so the Court will do the same.

23
     ORDER - 7
24
            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 8 of 13




 1   and finding the claim abated, the Sixth Circuit characterized “the primary goal of Bivens

 2   [as] deterrence of unconstitutional conduct by federal officers, rather than compensation

 3   for violations that do occur,” Dkt. 198 at 4–5 (quoting Haggard, 683 F.3d at 717).

 4          Second, two courts in the Central District of California have recently considered

 5   the survivability of Bivens damages following the original plaintiff’s unrelated death. In

 6   Brunoehler, the court reasoned that individual damages for economic loss, back pay,

 7   front pay, employment benefits, physical injuries, damage to reputation and relationship,

 8   emotional distress, and attorney’s fees were remedial as they sought to redress individual

 9   wrongs and thus survived, but claims for punitive damages were penal and thus abated.

10   2020 WL 4352790, at *2. In Moss v. Entzel, the district court considered a motion to

11   dismiss where the plaintiff (proceeding pro se and in forma pauperis on a Bivens claim

12   for violation of his Eight Amendment rights) passed away and no party moved to

13   substitute under Rule 25. No. 5:17-cv-02144-PSG (MAA), 2020 WL 869918, at *2 (C.D.

14   Cal. Feb. 13, 2020). Relying on Wheeler, the district court concluded the plaintiff’s

15   claims for unnecessary pain, injury, and mental anguish were “not punitive and survived

16   Plaintiff’s death under federal common law.” Id.

17          The Court is not persuaded by Defendants’ contention that a deterrence purpose

18   renders a remedy exclusively penal. Defendants cite multiple authorities discussing the

19   deterrent purpose of Bivens, but these authorities do not negatively distinguish remedial

20   damages. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001) (citing F.D.I.C. v.

21   Meyer, 510 U.S. 471, 473–74, 485, 486 (1994) (“The purpose of Bivens is to deter

22   individual federal officers from committing constitutional violations. Meyer made clear

23
     ORDER - 8
24
             Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 9 of 13




 1   that the threat of litigation and liability will adequately deter federal officers for Bivens

 2   purposes . . . .”) (emphasis added)); Meyer, 510 U.S. at 485 (explaining that the purpose

 3   of Bivens “is to deter the officer” through exposing them to damages actions). Moreover,

 4   two of the cases Defendants rely on are entirely outside the context of civil rights or

 5   survivorship. See Dkt. 198 at 2 (citing Shearson/American Exp., Inc. v. McMahon, 482

 6   U.S. 220 (1987) (discussing arbitrability of RICO claims)); Mitsubishi Motors Corp. v.

 7   Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 636–37 (1985) (considering arbitrability of

 8   dispute related to agreement in international commercial transaction)). Defendants also

 9   cite Smith v. Dep’t of Human Servs., 876 F.2d 832, 836–37 (10th Cir. 1989), which

10   considered liquidated damages under the Age Discrimination in Employment Act and

11   concluded that liquidated damages were penal and to deter conduct and thus abated upon

12   death, but claims for reinstatement and backpay were remedial and survived. Here,

13   Plaintiff seeks compensatory damages in the form of economic damages for property loss

14   and noneconomic damages for emotional distress. Dkt. 99 at 14. These claims are similar

15   to the remedial damages cited favorably in Wheeler and Brunoehler and unlike liquidated

16   or other penal damages.

17          Moreover, Plaintiff is correct that the compensatory damages sought in this case

18   meet a widely-cited federal common law test to distinguish remedial claims from

19   penalties or punitive claims—they redress individual wrongs and provide individual

20   recovery rather than redressing general harms and providing recovery to the public, and

21   are not “wholly disproportionate to the harm suffered.” Dkt. 197 at 8 (quoting Kilgo v.

22   Bowman Transp., Inc., 789 F.2d 859, 876 (11th Cir. 1986)); see also James v. Home

23
     ORDER - 9
24
            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 10 of 13




 1   Constr. Co. of Mobile, 621 F.2d 727, 729–30 (5th Cir. 1980). Defendants also concede

 2   that in Ziglar v. Abbasi, the Supreme Court recently described a Bivens remedy as

 3   vindicating the Constitution “by allowing some redress for injuries, and it provides

 4   instruction and guidance to federal law enforcement officers going forward.” 137 S. Ct.

 5   1843, 1856–57 (2017).

 6          Finally, Defendants argue that any remedial purpose of compensatory damages

 7   evaporates when the plaintiff is an estate, quoting the Supreme Court’s statement that a

 8   compensation goal “provides no basis for requiring compensation of one who is merely

 9   suing as the executor of the deceased’s estate.” Dkt. 198 at 3 (quoting Robertson, 436

10   U.S. at 592). While it may be true that a compensatory or remedial goal would not

11   require survivability of the claim to the estate, Robertson was not decided under federal

12   common law, finding survivability of claims governed instead by state law under § 1988.

13   436 U.S. at 590. As noted, under federal common law “federal claims typically survive a

14   decedent’s death if they are remedial in nature and not penal,” Wheeler, 894 F.3d at

15   1056–57. Therefore, the Court agrees with the two other district courts in the Ninth

16   Circuit that the particular remedial claims at issue here should not abate upon the death of

17   the original plaintiff. Brunoehler, 2020 WL 4352790, at *1–2; Moss, 2020 WL 869918,

18   at *2. Defendants’ motion is thus denied as to compensatory damages.

19          2.     Punitive Damages

20          Plaintiff concedes that the general rule is that punitive sanctions abate upon the

21   original plaintiff’s death but argues that “the Supreme Court’s decision in Carlson

22   suggests it intended the punitive damages component of a common law Bivens action to

23
     ORDER - 10
24
            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 11 of 13




 1   be a special remedy that should survive to a plaintiff’s estate.” Dkt. 197 at 12. To support

 2   this contention, Plaintiff argues language in Carlson identifying punitive damages as a

 3   “remedial mechanism” which “redress the violation by a Government official of a

 4   citizen’s constitutional rights” is carefully phrased to imply punitive damage should

 5   survive under federal common law. Id. at 13 (quoting Carlson, 446 U.S. at 22).

 6          While Carlson did determine that the availability of punitive damages under

 7   Bivens was a reason to preserve it as a parallel remedy to the FTCA and thereby implied

 8   the estate could continue to pursue a punitive damages claim, Plaintiff does not cite any

 9   authority after Carlson holding that a punitive damages claim survives the death of a

10   plaintiff under federal common law.3 Plaintiff admits that Defendants cite authority in a

11   variety of statutory contexts finding punitive damages abate under federal common law

12   but contends that, because these cases consider statutory rather than constitutional causes

13   of action, they are distinguishable. Dkt. 197 at 14; see Dkt. 196 at 14–16 (citing, among

14   others, E.E.O.C. v. Marquez Brothers Int’l, No. 1:17-CV-44 AWI-EPG, 2018 WL

15   3197796 (E.D. Cal. June 26, 2018) (racial discrimination under Title VII); Fulk v.

16   Norfolk S. Ry. Co., 35 F. Supp.3d 749, 764 (M.D.N.C. Aug. 4, 2014) (anti-retaliation

17   protections for federal railway workers)).

18

19
            3
              Defendants cite one case from the Western District of Missouri permitting both
20   compensatory and punitive damages under 28 U.S.C. § 1981 to survive under state law Small v.
     Am. Tel. & Tel. Co., 759 F. Supp. 1427, 1431 (W.D. Mo. 1991), but which a district court in the
21   Eastern District of Missouri declined to follow as inconsistent with federal common law, Earvin
     v. Warner-Jenkinson Co., No. 4:94 CV 977 DDN, 1995 WL 137437, at *2 (E.D. Mo. Mar. 10,
22   1995).

23
     ORDER - 11
24
            Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 12 of 13




 1          The Court concludes that while Plaintiff makes a credible argument about the

 2   implication of the Supreme Court’s decision in Carlson, those implications are

 3   insufficiently certain to displace the federal common law rule as articulated in Wheeler.

 4   Plaintiff argues that there is no reason to let a culpable defendant escape punitive

 5   damages because they happen to outlive their victim, but that is the general federal

 6   common law rule. Washington does not permit punitive damages unless specifically

 7   authorized by statute, so there is no competing state interest in the survivability of

 8   punitive damages claims. And the Supreme Court in Carlson both emphasized the

 9   importance of uniform federal rules, 446 U.S. at 23, and confined its holding to the

10   specific context of a constitutional violation resulting in death, id. at 25 & n.12, which

11   could be interpreted to counsel against an exception to federal common law.

12          The Supreme Court concluded its opinion in Carlson stating “[a] uniform rule that

13   claims such as respondent’s survive the decedent’s death is essential if we are not to

14   ‘frustrate in [an] important way the achievement’ of the goals of Bivens actions.” Id.

15   (quoting Auto Workers v. Hoosier Cardinal Corp., 383 U.S. 696, 702 (1966)).

16   “Otherwise, an official could know at the time he decided to act whether his intended

17   victim’s claims would survive.” Id. at 25 n.12. In the event of a violation not resulting in

18   death, this risk is not at issue. Therefore, the Court concludes that the general federal

19   common law rule should apply and that the punitive damages claim abated. Defendants’

20   motion is thus granted as to punitive damages.

21

22

23
     ORDER - 12
24
           Case 3:14-cv-05579-BHS Document 199 Filed 02/17/21 Page 13 of 13




 1                                      III. ORDER

 2         Therefore, it is hereby ORDERED that Defendants’ motion to dismiss, Dkt. 196,

 3   is GRANTED in part and DENIED in part.

 4         Dated this 17th day of February, 2021.

 5

 6

 7
                                            ABENJAMIN H. SETTLE
                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 13
24
